T.C. Memo. 2007-136



                       UNITED STATES TAX COURT



                 TERESA G. BUTNER, Petitioner v.
          COMMISSIONER OF INTERNAL REVENUE, Respondent



     Docket No. 21334-03.               Filed May 31, 2007.



     Teresa G. Butner, pro se.

     Edwina L. Jones, for respondent.



             MEMORANDUM FINDINGS OF FACT AND OPINION


     CHIECHI, Judge:    Pursuant to section 7443A1 and Rules 180

and 183, this case was assigned to and heard by Special Trial

Judge Stanley J. Goldberg.    His recommended findings of fact and


     1
      Unless otherwise indicated, all section references are to
the Internal Revenue Code (Code) in effect for the years at
issue. All Rule references are to the Tax Court Rules of Prac-
tice and Procedure.
                               - 2 -

conclusions of law were filed and served upon the parties.

     Petitioner filed objections (petitioner’s objections) to the

Special Trial Judge’s recommended findings of fact and conclu-

sions of law.   Respondent did not.

     In petitioner’s objections, petitioner advances many of the

same contentions and arguments that she advanced at trial and/or

in her posttrial briefs.   We conclude that the Special Trial

Judge gave appropriate consideration to those contentions and

arguments in making his recommended findings of fact and conclu-

sions of law.

     In petitioner’s objections, petitioner also advances the

following three contentions:

     [1] There is a legal means by which the Petitioner’s
     husband [William E. Butner] would not have to pay
     F.I.C.A. [Federal Insurance Contributions Act] taxes.[2]
      It was to his advantage to do so, however he was
     prohibited from doing so by the confiscations and
     exorbitant expenses arising out of the actions of the
     Bankruptcy Trustee over a period of many years.

     [2] * * * the Petitioner has never acquired assets
     jointly with her husband.

     [3] * * * There is a distinct difference in income
     taxes and F.I.C.A. taxes. The only reason F.I.C.A.
     taxes are reported on the income tax return is because


     2
      Income earned by a self-employed individual, as William E.
Butner (Mr. Butner) was during the years at issue, is not subject
to tax under sec. 3101, i.e., tax under the Federal Insurance
Contributions Act (FICA tax). Rather, such income is subject to
tax under sec. 1401, i.e., tax under the Self-Employment Contri-
butions Act of 1954 (self-employment tax). Self-employment tax
is imposed by the Code in subtitle A relating to “Income Taxes”.
See sec. 1401.
                                 - 3 -

       such taxes are calculated and based on the earnings of
       the person responsible for such income. [Reproduced
       literally.]

       With respect to the first contention quoted above, we

conclude that that contention is not pertinent to resolving the

issue in this case and does not require any change to the Special

Trial Judge’s recommended findings of fact and conclusions of

law.

       With respect to the second contention quoted above, we note

initially that the record does not establish that petitioner

“never acquired assets jointly with her husband.”    Assuming

arguendo that the record had established the second contention

quoted above, we conclude that that contention would not require

any change to the Special Trial Judge’s recommended findings of

fact and conclusions of law.

       With respect to the third contention quoted above, we note

initially that, as discussed supra note 2, income earned by a

self-employed individual is subject to self-employment tax, and

not FICA tax.    Moreover, an individual having net earnings from

self-employment of $400 or more for a taxable year is required to

make a return with respect to the self-employment tax imposed on

such earnings.    Sec. 6017.   A husband and wife may make a single

return jointly, sec. 6013(a), and are jointly and severally

liable for the entire liability shown due in such a return, sec.

6013(d)(3), including the liability with respect to net earnings
                                - 4 -

from self-employment, sec. 1.6017-1(b)(2), Income Tax Regs.3

We conclude that the third contention quoted above does not

require any change to the Special Trial Judge’s recommended

findings of fact and conclusions of law.

     In petitioner’s objections, petitioner also contends that

“Nothing in the record substantiates the findings of the” Special

Trial Judge.   We disagree.   Based upon our examination of the

entire record in this case, we conclude that that record amply

supports the Special Trial Judge’s recommended findings of fact

and conclusions of law.   In so concluding, we have given appro-

priate deference to the Special Trial Judge’s recommended find-

ings of fact, as required by Rule 183(d).4

     We have made changes to the grounds upon which the Special

Trial Judge held that the Court has jurisdiction over the instant

case, where no deficiency has been asserted, to review the denial

of equitable relief under section 6015(f).    That is because,

after the Special Trial Judge’s recommended findings of fact and

conclusions of law were filed and served, there were judicial and



     3
      As discussed below, in certain circumstances, a spouse may
obtain relief from joint and several liability for self-employ-
ment tax on net earnings from self-employment reported in a joint
return if the requirements of sec. 6015 are satisfied.
     4
      Rule 183(d) requires (1) that due regard be given to the
circumstance that the Special Trial Judge had the opportunity to
evaluate the credibility of witnesses and (2) that the findings
of fact recommended by the Special Trial Judge be presumed to be
correct.
                                - 5 -

legislative developments relating to our jurisdiction under

section 6015(e)(1) to review such a denial.

     We have also made editorial, stylistic, clarifying, and

organizational changes to the Special Trial Judge’s recommended

findings of fact and conclusions of law.

     We conclude that the recommended findings of fact and

conclusions of law of Special Trial Judge Stanley J. Goldberg, as

modified and set forth below, should be adopted as a report of

the Court.

     This case arose from petitioner’s request for relief under

section 6015 for each of the taxable years 1994, 1995, 1998, and

1999.   We hold that we have jurisdiction to review respondent’s

denial of relief under section 6015(f) for each of those years.

We further hold that respondent did not abuse respondent’s

discretion in denying petitioner relief under that section for

each of the taxable years 1994, 1995, 1998, and 1999.

                           FINDINGS OF FACT

     Some of the facts have been stipulated and are so found

except as stated herein.

     Petitioner resided in Hickory, North Carolina, on the date

she filed the petition in this case.

     Petitioner and her spouse, Mr. Butner, were married in 1984

and were still married at the time of the trial.

     During 1994, 1995, 1998, and 1999, petitioner lived on a
                               - 6 -

10-acre estate and drove a sports utility vehicle.   Real property

acquired by petitioner and Mr. Butner, including their residence

and two vacant lots, is titled in petitioner's name only.

Vehicles acquired by petitioner and Mr. Butner are titled in

petitioner's name only.

     During 1994, 1995, 1998, 1999, and 2000, Mr. Butner, an

attorney who practiced law as a sole practitioner,5 employed

petitioner as a secretary, even though she had no secretarial

training.   During 1994,6 1995, 1998, 1999, and 2000, petitioner

received from Mr. Butner secretarial wages of $2,600, $11,060,

$16,952, $17,278, and $16,952, respectively, from which no income

tax was withheld.

     On April 24, 1995, a trust fund recovery penalty of

$276,226.86 was assessed against Mr. Butner in connection with

unpaid payroll taxes of Amtruc, Inc., for the last two quarters

of 1992 and the first two quarters of 1993.   On October 25, 1999,

a notice of Federal tax lien was filed against Mr. Butner with

respect to that liability.

     In 1996, the U.S. Bankruptcy Court for the Western District



     5
      During 1994, 1995, 1998, and 1999, Mr. Butner, who employed
four or five people who were not lawyers in his law practice, did
not make any estimated tax payments with respect to those respec-
tive years, even though he was self-employed.
     6
      During 1994, petitioner also received from Keyport Life
Insurance Co. a gross distribution of $4,250.12, from which
income tax of $91.67 was withheld.
                                - 7 -

of North Carolina (Bankruptcy Court) entered judgments (bank-

ruptcy judgments) in excess of $3 million against petitioner and

Mr. Butner.    As of the time of the trial in this case, those

judgments had not been satisfied.

     In December 2002, Mr. Butner was incarcerated in connection

with bankruptcy fraud charges, and on November 22, 2004, he was

released from prison.

     As described in detail below, petitioner and Mr. Butner

filed jointly a Federal income tax (income tax) return for each

of the taxable years 1994, 1995, 1998, and 1999.    In each of

those returns, they showed petitioner’s occupation as “home-

maker”.

     On January 20, 1998, petitioner and Mr. Butner signed Form

1040, U.S. Individual Income Tax Return, for the taxable year

1994 (1994 Form 1040).    At the time petitioner signed that form,

she was aware that the bankruptcy judgments had been entered

against Mr. Butner and herself and had not been satisfied.    On

January 20, 1999, petitioner and Mr. Butner filed late their 1994

Form 1040.    In that form, petitioner and Mr. Butner reported

self-employment tax owed of $10,054, income tax withheld of $92,

and a total amount owed of $10,474, which included an estimated

tax penalty owed of $512.

     On May 24, 1999, an assessment of self-employment tax of

$10,054 was made for the taxable year 1994, against which was
                               - 8 -

applied income tax withholding of $92.   On the same date, inter-

est of $5,057.39 and penalties of $4,731.95 were also assessed

for that year.   As of May 24, 1999, the total unpaid assessed

liability for the taxable year 1994 was $19,751.34.   At the time

in June 2003 respondent’s Appeals officer (Appeals officer)

considered petitioner’s request for relief under section 6015,

the total unpaid assessed liability for that year was the same

amount, excluding any addition to tax and interest accrued after

May 24, 1999.7

     On August 25, 2000, petitioner and Mr. Butner filed Form

1040X, Amended U.S. Individual Income Tax Return, for the taxable

year 1994 (1994 Form 1040X).   In that form, petitioner and Mr.

Butner reported no self-employment tax due, no tax liability, and

they claimed an overpayment and a refund of $92.   Respondent did

not accept as correct the 1994 Form 1040X of petitioner and Mr.

Butner and did not allow that claim for refund.

     On January 20, 1998, petitioner and Mr. Butner signed Form


     7
      The parties stipulated that, at the time in June 2003 the
Appeals officer considered petitioner’s request for relief under
sec. 6015, the total unpaid assessed liability for the taxable
year 1994 was $19,759.34, excluding any addition to tax and
interest accrued after May 24, 1999. We presume that that
stipulation was based upon a mathematical error. That is because
the record establishes that, at the time in question, the total
unpaid assessed liability for the taxable year 1994 was
$19,751.34, excluding any addition to tax and interest accrued
after May 24, 1999. The parties’ stipulation is clearly contrary
to the facts that we have found are established by the record,
and we shall disregard it. See Cal-Maine Foods, Inc. v. Commis-
sioner, 93 T.C. 181, 195 (1989).
                                - 9 -

1040 for the taxable year 1995 (1995 Form 1040).   At the time

petitioner signed that form, she was aware that the bankruptcy

judgments had been entered against Mr. Butner and herself and had

not been satisfied.   On March 10, 1999, petitioner and Mr. Butner

filed late their 1995 Form 1040.   In that form, petitioner and

Mr. Butner reported self-employment tax owed of $10,198 and a

total amount owed of $10,198.

     On May 24, 1999, an assessment of self-employment tax of

$10,198 was made for the taxable year 1995.   On the same date,

interest of $3,682.21 and penalties of $4,788.90 were also

assessed for that year.   As of May 24, 1999, the total unpaid

assessed liability for the taxable year 1995 was $18,669.11.     At

the time in June 2003 the Appeals officer considered petitioner’s

request for relief under section 6015, the total unpaid assessed

liability for that year was the same amount, excluding any

addition to tax and interest accrued after May 24, 1999.

     On August 25, 2000, petitioner and Mr. Butner filed Form

1040X for the taxable year 1995 (1995 Form 1040X).   In that form,

petitioner and Mr. Butner reported no self-employment tax due and

no tax liability.   Respondent did not accept as correct the 1995

Form 1040X of petitioner and Mr. Butner.

     On October 25, 1999, notices of Federal tax lien were filed

against petitioner and Mr. Butner with respect to their respec-

tive liabilities for the taxable years 1994 and 1995.
                               - 10 -

     On October 14, 2000, petitioner and Mr. Butner signed Form

1040 for the taxable year 1998 (1998 Form 1040).   At the time

petitioner signed that form, she was aware (1) that the bank-

ruptcy judgments had been entered against Mr. Butner and herself

and had not been satisfied and (2) that respondent had issued

notices of Federal tax lien with respect to the respective

liabilities of petitioner and Mr. Butner for the taxable years

1994 and 1995.   On October 18, 2000, petitioner and Mr. Butner

filed late their 1998 Form 1040.   In that form, petitioner and

Mr. Butner reported self-employment tax owed of $8,935 and a

total amount owed of $8,935.

     On November 20, 2000, an assessment of self-employment tax

of $8,935 was made for the taxable year 1998.   On the same date,

interest of $1,484.13 and penalties of $2,903.87 were also

assessed for that year.   As of November 20, 2000, the total

unpaid assessed liability for the taxable year 1998 was $13,323.

At the time in June 2003 the Appeals officer considered peti-

tioner’s request for relief under section 6015, the total unpaid

assessed liability for that year was the same amount, excluding

any addition to tax and interest accrued after November 20,

2000.8


     8
      The parties stipulated that, at the time in June 2003 the
Appeals officer considered petitioner’s request for relief under
sec. 6015, the total unpaid assessed liability for the taxable
year 1998 was $13,327, excluding any addition to tax and interest
                                                   (continued...)
                              - 11 -

     On October 14, 2000, petitioner and Mr. Butner signed Form

1040 for the taxable year 1999 (1999 Form 1040).   At the time

petitioner signed that form, she was aware (1) that the bank-

ruptcy judgments had been entered against Mr. Butner and herself

and had not been satisfied and (2) that respondent had issued

notices of Federal tax lien with respect to the respective

liabilities of petitioner and Mr. Butner for the taxable years

1994 and 1995.   On October 18, 2000, having obtained extensions

of time within which to file, petitioner and Mr. Butner timely

filed their 1999 Form 1040.   In that form, petitioner and Mr.

Butner reported self-employment tax owed of $11,582 and a total

amount owed of $12,059, which included an estimated tax penalty

of $477.

     On November 27, 2000, an assessment of self-employment tax

of $11,582 was made for the taxable year 1999.   On the same date,

interest of $661.79 and penalties of $940.28 were also assessed

for that year.   As of November 27, 2000, the total unpaid as-

sessed liability for that year was $13,184.07.   At the time in

June 2003 the Appeals officer considered petitioner’s request for


     8
      (...continued)
accrued after Nov. 20, 2000. We presume that that stipulation
was based upon a mathematical error. That is because the record
establishes that, at the time in question, the total unpaid
assessed liability for the taxable year 1998 was $13,323, exclud-
ing any addition to tax and interest accrued after Nov. 20, 2000.
The parties’ stipulation is clearly contrary to the facts that we
have found are established by the record, and we shall disregard
it. See Cal-Maine Foods, Inc. v. Commissioner, 93 T.C. 195.
                              - 12 -

relief under section 6015, the total unpaid assessed liability

for that year was the same amount, excluding any addition to tax

and interest accrued after November 27, 2000.

     As a result of net operating loss carryovers from prior

taxable years, there is no income tax liability due for any of

the taxable years 1994, 1995, 1998, and 1999.   However, there are

self-employment tax liabilities for those years of $10,054,

$10,198, $8,935, and $11,582, respectively, all of which are

attributable to Mr. Butner.

     On December 31, 2001, petitioner and Mr. Butner filed late

Form 1040 for the taxable year 2000 that showed a tax liability

of $7,807 that was unpaid.

     On January 6, 2003, petitioner filed late Form 1040 for the

taxable year 2001 that showed a tax liability of $141, which she

paid at that time.

     On January 22, 2001, petitioner timely filed Form 8857,

Request for Innocent Spouse Relief (Form 8857), with respect to

each of the taxable years 1994, 1995, 1998, and 1999.   Petitioner

and Mr. Butner resided together during the 12 months preceding

petitioner’s filing her respective Forms 8857 with respect to

those years.

     In Form 8857 that petitioner filed for each of the years at

issue, she requested relief under section 6015 from joint and
                               - 13 -

several liability for each of those years.9   In each of those

forms, the only reason given by petitioner for seeking relief was

that the liabilities in question "arose out of payroll taxes for

my husband in his business."

     By letter dated December 20, 2001, respondent's tax auditor

requested that petitioner complete a questionnaire and explain

why petitioner believed that she is entitled to relief under

section 6015.   Around March 5, 2002, petitioner returned that

questionnaire, in which she stated that relief should be granted

because the "Taxes due on the returns were payroll taxes arising

out of my husbands [sic] law practice."   In responding to the

questionnaire, petitioner failed to answer the question relating

to whether she was aware of the liability reported in Form 1040

that she and Mr. Butner filed for each of the taxable years 1994,

1995, 1998, and 1999 and whether she thought that such liability

would be paid at the time of each such filing.   Petitioner

admitted in the questionnaire that there was no plan for paying

the liability reported in Form 1040 that she and Mr. Butner filed



     9
      On Jan. 22, 2001, petitioner also filed Form 8857 with
respect to each of the taxable years 1996 and 1997, in which she
requested relief under sec. 6015 from joint and several liability
for each of those years. There were no unpaid liabilities
reflected in the respective income tax returns that petitioner
and Mr. Butner filed for the taxable years 1996 and 1997, and
respondent determined no deficiency in tax for either of those
years. Petitioner did not place the taxable years 1996 and 1997
at issue in the instant case. Our discussion hereinafter is
limited to the taxable years 1994, 1995, 1998, and 1999.
                              - 14 -

for each of the years at issue, which was not paid at the time of

each such filing.

     On May 23, 2002, respondent issued a preliminary determina-

tion in which respondent denied petitioner's request for relief

under section 6015 for each of the taxable years at issue.     In so

doing, that preliminary determination stated in pertinent part:

     You did not qualify for relief under Tier I [section
     4.02 of Revenue Procedure 2000-15, 2000-1 C.B. 447]
     because you and your spouse did not live apart the 12
     months prior to claim, you did not show that you had a
     reasonable belief that the tax was paid or would be
     paid when you signed the returns, and you failed to
     show that you would suffer an economic hardship if
     relief was denied.

     You did not qualify for relief under Tier II [section
     4.03 of Revenue Procedure 2000-15] because the majority
     of factors used to make the determination were against
     granting relief. You did not review the returns prior
     to signing them. You knew when you signed them that
     you were not in a financial position to pay the liabil-
     ities timely. Although you and your spouse were ad-
     vised to pay estimated taxes in subsequent years by a
     Federal Agent, you have not done so. Therefore, you
     are not in compliance with tax laws. You will not
     suffer a hardship if relief is denied. You can afford
     a monthly payment agreement based on the information
     available. [Reproduced literally.]

     Around June 5, 2002, petitioner filed Form 12509, Statement

of Disagreement, in which she protested respondent’s preliminary

determination.   In that form, petitioner stated:

     I, Teresa B. Butner, disagree with the Internal Revenue
     Service determination because I have elected under Code
     Section 6015(b) to request spousal relief from the
     IRS's proposed assessment of self-employment taxes for
     the tax years 1994, 1995, 1998 and 1999. I believe I
     should be relieved from this tax liability because this
     liability is attributed to income which I had no owner-
                              - 15 -

     ship in or control over. These unpaid tax liabilities
     are attributable to my non-requesting spouse. I wish
     to present the following factors which I ask that you
     consider:

          (a) Had I filed a separate return, the tax liabil-
     ity would not have been included in my return.

          (b) The tax liability reported. I did not know
     and had no reason to know that the liability would not
     be paid.

          (c) The tax liability is solely attributable to my
     spouse’s income

     I respectfully request that you consider the above and
     grant me equitable relief from the tax liabilities.
     [Reproduced literally.]

     Around June 11, 2002, petitioner's respective Forms 8857

with respect to the taxable years 1994, 1995, 1998, and 1999 were

transmitted to the Appeals Office for further consideration.

     By letter dated August 14, 2002, the Appeals Office acknowl-

edged receipt of petitioner's respective Forms 8857 for the

taxable years at issue.   By letter dated March 19, 2003, an

Appeals officer scheduled a telephonic conference for April 2,

2003.

     At the time in June 2003 the Appeals officer considered

petitioner’s Forms 8857, petitioner owned a 2002 Chevrolet pickup

truck and a 2002 Chevrolet Tahoe sports utility vehicle.

     By letter dated June 16, 2003 (June 16, 2003 letter), the

Appeals officer advised petitioner's representative, William J.

Lawing, C.P.A., that although the Appeals officer had originally

indicated that petitioner might be entitled to full relief under
                               - 16 -

section 6015(f), "the facts of this case do not merit such a

determination."    The Appeals officer noted in that letter that

most of the factors set forth in Revenue Procedure 2000-15, 2000-

1 C.B. 447 (Revenue Procedure 2000-15), weigh against relief.      In

the June 16, 2003 letter, the Appeals officer informed petitioner

that, in order to change that conclusion, petitioner must provide

certain additional information.    A response deadline of June 30,

2003, was given.   On or after September 15, 2003, petitioner's

representative provided additional information to the Appeals

officer.

     On or about August 28, 2003, the Appeals officer prepared an

Appeals Case Memorandum that set forth (1) all the facts and law

that she considered in determining to uphold respondent’s prelim-

inary determination to deny relief under section 6015 and (2) her

application of that law to those facts.

     By letter dated September 11, 2003, and entitled "Subject:

Notice of Determination Concerning Your Request for Relief from

Joint and Several Liability under Section 6015", the Appeals

Office informed petitioner that she was not eligible for relief

under section 6015(b), (c), or (f).

     At no time was petitioner abused by Mr. Butner.   Nor has

petitioner verified at any time that she would suffer an economic

hardship if relief under section 6015 for the taxable years 1994,

1995, 1998, and 1999 were not granted.
                                - 17 -

     On December 15, 2003, petitioner filed a petition with the

Court for review of respondent's determination denying her

request for relief under section 6015 with respect to each of the

taxable years 1994, 1995, 1998, and 1999.

                                OPINION

     In general, each of the spouses who file jointly an income

tax return is responsible for the accuracy of, and is jointly and

severally liable for the entire liability shown due in, such

return.    Sec. 6013(d)(3); Butler v. Commissioner, 114 T.C. 276,

282 (2000).     In certain circumstances, a spouse may obtain relief

from such joint and several liability if the requirements of

section 6015 are satisfied.

     Section 6015 applies to any liability for tax arising after

July 22, 1998, and to tax liabilities arising on or before July

22, 1998, that remain unpaid as of such date.    Internal Revenue

Service Restructuring and Reform Act of 1998, Pub. L. 105-206,

sec. 3201(g), 112 Stat. 740.    In the present case, the respective

liabilities of petitioner and Mr. Butner arose with respect to

the taxable years 1994, 1995, 1998, and 1999.    The respective

liabilities of petitioner and Mr. Butner for the taxable years

1994 and 1995 arose before July 22, 1998, but remained unpaid as

of that date.     The respective liabilities of petitioner and Mr.

Butner for the taxable years 1998 and 1999 arose after July 22,

1998.     Section 6015 is applicable to the respective liabilities
                              - 18 -

of petitioner and Mr. Butner for the taxable years 1994, 1995,

1998, and 1999.

     Section 6015(a)(1) provides that a spouse who made a

joint return may elect to seek relief from joint and several

liability under section 6015(b) (dealing with relief from

liability for an understatement of tax with respect to a joint

return).   Section 6015(a)(2) provides that a spouse who is

eligible to do so may elect to limit that spouse's liability for

any deficiency with respect to a joint return under section

6015(c).   Relief from joint and several liability under section

6015(b) or (c) is available only with respect to a deficiency for

the year for which relief is sought.   Sec. 6015(b)(1)(D) and

(c)(1); see H. Conf. Rept. 105-599, at 252-254 (1998), 1998-3

C.B. 747, 1006-1008.   If relief is not available under either

section 6015(b) or (c), an individual may seek equitable relief

under section 6015(f), which may be granted by the Commissioner

of Internal Revenue (Commissioner) in the Commissioner’s discre-

tion.

Section 6015(b)

     Section 6015(b) provides a spouse relief for an "understate-

ment" (as defined in section 6662(d)(2)(A))10 of tax in a joint

income tax return that is attributable to erroneous items of the


     10
      Sec. 6662(d)(2)(A) defines the term “understatement” as
the excess of the amount of tax required to be shown in the tax
return over the amount of tax shown in such return.
                              - 19 -

other spouse.

     In the present case, petitioner does not seek relief from an

understatement in any of the income tax returns that she and Mr.

Butner jointly filed for the taxable years 1994, 1995, 1998, and

1999, respectively.   Rather, she seeks relief from the respective

self-employment taxes that were shown due in such returns and

that were not paid when she and Mr. Butner filed those returns.

Because there is no understatement of tax for any of the taxable

years 1994, 1995, 1998, and 1999, relief is not available to

petitioner under section 6015(b).   See Washington v. Commis-

sioner, 120 T.C. 137, 146 (2003); see also Hopkins v. Commis-

sioner, 121 T.C. 73, 88 (2003).

Section 6015(c)

     A taxpayer may elect to seek relief under section 6015(c) if

(1) at the time of making the election, the taxpayer was no

longer married to, or was legally separated from, the person with

whom the joint return was filed, or (2) for the 12-month period

preceding the time of making the election the taxpayer did not

live with such person.   If a taxpayer elects relief under section

6015(c), such taxpayer’s “liability for any deficiency which is

assessed with respect to the return shall not exceed the portion

of such deficiency properly allocable to the individual” under

section 6015(d).   Relief is not available under section 6015(c)

with respect to an unpaid liability reported in a return.
                              - 20 -

     In the present case, petitioner is seeking relief from the

respective self-employment taxes that were shown due in the

income tax returns that she and Mr. Butner jointly filed for the

taxable years 1994, 1995, 1998, and 1999, respectively, and that

were not paid when they filed those returns.   Because there is no

"deficiency" for any of the taxable years 1994, 1995, 1998, and

1999, relief is not available to petitioner under section 6015(c)

for any of those years.   See Washington v. Commissioner, supra at

146-147; see also Hopkins v. Commissioner, supra.

Section 6015(f)

     The only remaining opportunity for relief to petitioner is

section 6015(f).   We consider first whether we have jurisdiction

to review respondent’s denial of relief under section 6015(f) to

petitioner where no deficiency has been asserted.

     Before we issued our Opinion in Billings v. Commissioner,

127 T.C. 7 (2006), we held that we have jurisdiction under

section 6015(e)(1) to review a denial of relief under section

6015, including section 6015(f).   Fernandez v. Commissioner, 114
T.C. 324, 330-331 (2000).   After Congress amended section

6015(e),11 we held that "the amendment of section 6015(e) does

not preclude our jurisdiction to review the denial of equitable



     11
      Congress amended sec. 6015(e), effective Dec. 21, 2000, by
adding the language "against whom a deficiency has been as-
serted". Consolidated Appropriations Act, 2001, Pub. L. 106-554,
app. G, sec. 313, 114 Stat. 2763, 2763A-641.
                                - 21 -

relief under section 6015(f) where a deficiency has not been

asserted."    Ewing v. Commissioner, 118 T.C. 494, 505 (2002).

       The United States Court of Appeals for the Ninth Circuit

reversed the Court’s holding in Ewing v. Commissioner, supra.

Commissioner v. Ewing, 439 F.3d 1009 (9th Cir. 2006), revg. 118
T.C. 494 (2002), vacating 122 T.C. 32 (2004).    The United States

Court of Appeals for the Eighth Circuit vacated and remanded

Sjodin v. Commissioner, T.C. Memo. 2004-205, in which we held

that we have jurisdiction under section 6015(e) to review the

denial of relief under section 6015(f) where a deficiency has not

been asserted.    Sjodin v. Commissioner, 174 Fed. Appx. 359 (8th

Cir. 2006), vacating and remanding per curiam T.C. Memo. 2004-

205.

       Thereafter, in Billings v. Commissioner, supra, we reconsid-

ered our holding in Ewing v. Commissioner, 118 T.C. 494 (2002).

We held in Billings that we do not have jurisdiction under

section 6015(e)(1) to review the denial of relief under section

6015(f) where no deficiency has been asserted.

       After we issued our Opinion in Billings, Congress passed the

Tax Relief and Health Care Act of 2006 (Act), Pub. L. 109-432,

120 Stat. 2922.    The Act amended section 6015(e)(1) to provide

that this Court may review the Commissioner’s denial of relief

under section 6015 in any case where an individual requested

relief under section 6015(f). Id. div. C, sec. 408(a), 120 Stat.
                                   - 22 -

3061.     The amendment applies “with respect to liability for taxes

arising or remaining unpaid on or after the date of the enactment

of this Act.” Id. sec. 408(c), 120 Stat. 3062.       The date of

enactment of the Act was December 20, 2006.

        After the Act amended section 6015(e)(1), we issued an Order

in the instant case, in which we directed each party to file a

response to that Order addressing the jurisdiction of the Court

over this case in light of the amendment that the Act made to

section 6015(e)(1).       Petitioner filed no such response.       Respon-

dent filed a response in which respondent stated that the Court

has jurisdiction to review respondent’s denial of relief under

section 6015(f) with respect to each of the taxable years 1994,

1995, 1998, and 1999.       That is because, according to respondent,

the liability due for each of those years remained unpaid as of

December 20, 2006, the date of enactment of the Act.

        We hold that we have jurisdiction over the instant case to

review respondent’s denial of relief under section 6015(f) with

respect to each of the taxable years 1994, 1995, 1998, and 1999.

        We consider now respondent’s denial of relief under section

6015(f) to petitioner.        Section 6015(f) provides:

        SEC. 6015.    RELIEF FROM JOINT AND SEVERAL LIABILITY ON
                      JOINT RETURN.

           *         *       *       *       *          *         *

             (f). Equitable Relief.--Under procedures pre-
        scribed by the Secretary, if--
                              - 23 -

                  (1) taking into account all the facts and
           circumstances, it is inequitable to hold the indi-
           vidual liable for any unpaid tax or any deficiency
           (or any portion of either); and

                  (2) relief is not available to such indi-
           vidual under subsection (b) or (c),

     the Secretary may relieve such individual of such
     liability.

     To prevail under section 6015(f), petitioner must show that

respondent's denial of equitable relief under that section was an

abuse of discretion.   See Washington v. Commissioner, 120 T.C.
146; Jonson v. Commissioner, 118 T.C. 106, 125 (2002) (citing

Butler v. Commissioner, 114 T.C. 292), affd. 353 F.3d 1181

(10th Cir. 2003).   Respondent’s denial of such relief will

constitute an abuse of discretion where it was arbitrary, capri-

cious, or without sound basis in fact or law.   Woodral v. Commis-

sioner, 112 T.C. 19, 23 (1999).   The question whether respon-

dent's denial of relief under section 6015(f) was arbitrary,

capricious, or without sound basis in fact is a question of fact.

Cheshire v. Commissioner, 115 T.C. 183, 197-198 (2000), affd. 282
F.3d 326 (5th Cir. 2002).   In deciding whether respondent's

denial of relief under section 6015(f) was an abuse of discre-

tion, we consider evidence relating to all the facts and circum-

stances.

     As directed by section 6015(f), the Commissioner has pre-

scribed guidelines in Revenue Procedure 2000-15 to be considered

in determining whether an individual qualifies for relief under
                                - 24 -

section 6015(f).12    Section 4.01 of that revenue procedure lists

seven conditions (threshold conditions) which must be satisfied

before respondent will consider a request for relief under

section 6015(f).     Rev. Proc. 2000-15, sec. 4.01, 2000-1 C.B. at

448.    Respondent concedes that petitioner meets the threshold

conditions.

       Where, as here, the requesting spouse satisfies the thresh-

old conditions, section 4.01 of Revenue Procedure 2000-15 pro-

vides that a requesting spouse may be relieved under section

6015(f) of all or part of the liability in question if, taking

into account all the facts and circumstances, respondent deter-

mines that it would be inequitable to hold the requesting spouse

liable for such liability.

       Where, as here, the requesting spouse satisfies the thresh-

old conditions, section 4.02 of Revenue Procedure 2000-15 sets

forth the circumstances under which respondent ordinarily will

grant relief to that spouse under section 6015(f) in a case, like

the instant case, where a liability is reported in a joint return



       12
      Revenue Procedure 2000-15 was superseded by Revenue Proce-
dure 2003-61, 2003-2 C.B. 296 (Revenue Procedure 2003-61).
Revenue Procedure 2003-61 is effective for requests for relief
filed on or after Nov. 1, 2003, and for requests for relief with
respect to which no preliminary determination was issued as of
Nov. 1, 2003. In the present case, petitioner filed her respec-
tive Forms 8857 for the taxable years 1994, 1995, 1998, and 1999
on Jan. 22, 2001, and respondent’s preliminary determination
letter was issued on May 23, 2002. Therefore, Revenue Procedure
2000-15 is applicable in the present case.
                               - 25 -

but not paid.    As pertinent here, those circumstances, which

section 4.02 of Revenue Procedure 2000-15 and we refer to as

elements, are:

          (a) At the time relief is requested, the request-
     ing spouse is no longer married to * * * the
     nonrequesting spouse * * *;

          (b) At the time the return was signed, the re-
     questing spouse had no knowledge or reason to know that
     the tax would not be paid. The requesting spouse must
     establish that it was reasonable for the requesting
     spouse to believe that the nonrequesting spouse would
     pay the reported liability. * * *; and

          (c) The requesting spouse will suffer economic
     hardship if relief is not granted. For purposes of
     this section, the determination of whether a requesting
     spouse will suffer economic hardship will be made by
     the Commissioner or the Commissioner’s delegate, and
     will be based on rules similar to those provided in §
     301.6343-1(b)(4) of the Regulations on Procedure and
     Administration. [Rev. Proc. 2000-15, sec. 4.02(1),
     2000-1 C.B. at 448.]

(We shall hereinafter refer to the elements set forth in section

4.02(1)(a), (b), and (c) of Revenue Procedure 2000-15 as the

marital status element, the knowledge or reason to know element,

and the economic hardship element, respectively.)

     Section 4.02(2) of Revenue Procedure 2000-15 provides that

relief granted under section 4.02(1) of that revenue procedure is

subject to the following limitations:

          (a) If the return is or has been adjusted to
     reflect an understatement of tax, relief will be avail-
     able only to the extent of the liability shown on the
     return prior to any such adjustment; and

          (b) Relief will only be available to the extent
     that the unpaid liability is allocable to the
                             - 26 -

     nonrequesting spouse.

     Turning to the three elements set forth in section 4.02(1)

of Revenue Procedure 2000-15, the presence of which will ordi-

narily result in a grant of relief under section 6015(f), in the

instant case, (1) petitioner concedes that the marital status

element is not present, (2) the parties dispute whether the

knowledge or reason to know element is present, and (3) the

parties dispute whether the economic hardship element is present.

In light of petitioner’s concession that the marital status

element is not present, petitioner does not qualify for relief

under section 4.02(1) of Revenue Procedure 2000-15.

     Respondent may nonetheless grant relief to petitioner under

section 4.03 of Revenue Procedure 2000-15.   That section provides

a partial list of positive and negative factors which respondent

is to take into account in considering whether to grant an

individual relief under section 6015(f).   No single factor is to

be determinative in any particular case; all factors are to be

considered and weighed appropriately; and the list of factors is

not intended to be exhaustive.   Rev. Proc. 2000-15, sec. 4.03,

2000-1 C.B. at 448.

     As pertinent here, section 4.03(1) of Revenue Procedure

2000-15 sets forth the following positive factors which weigh in

favor of granting relief under section 6015(f):

          (a) Marital status. The requesting spouse is
     separated (whether legally separated or living apart)
                             - 27 -

     or divorced from the nonrequesting spouse.

          (b) Economic hardship. The requesting spouse
     would suffer economic hardship (within the meaning of
     section 4.02(1)(c) of this revenue procedure) if relief
     from the liability is not granted.

          (c) Abuse. The requesting spouse was abused by
     the nonrequesting spouse, but such abuse did not amount
     to duress.

          (d) No knowledge or reason to know. In the case of
     a liability that was properly reported but not paid,
     the requesting spouse did not know and had no reason to
     know that the liability would not be paid. * * *

          (e) Nonrequesting spouse’s legal obligation. The
     nonrequesting spouse has a legal obligation pursuant to
     a divorce decree or agreement to pay the outstanding
     liability. This will not be a factor weighing in favor
     of relief if the requesting spouse knew or had reason
     to know, at the time the divorce decree or agreement
     was entered into, that the nonrequesting spouse would
     not pay the liability.

          (f) Attributable to nonrequesting spouse. The
     liability for which relief is sought is solely attrib-
     utable to the nonrequesting spouse.

     As pertinent here, section 4.03(2) of Revenue Procedure

2000-15 sets forth the following negative factors which weigh

against granting relief under section 6015(f):

          (a) Attributable to the requesting spouse. The
     unpaid liability * * * is attributable to the request-
     ing spouse.

          (b) Knowledge or reason to know. A requesting
     spouse knew or had reason to know * * * that the re-
     ported liability would be unpaid at the time the return
     was signed. This is an extremely strong factor weigh-
     ing against relief. Nonetheless, when the factors in
     favor of equitable relief are unusually strong, it may
     be appropriate to grant relief under § 6015(f) in
     limited situations where a requesting spouse knew or
     had reason to know that the liability would not be paid
                              - 28 -

     * * *.

          (c) Significant benefit. The requesting spouse
     has significantly benefitted (beyond normal support)
     from the unpaid liability * * *.

          (d) Lack of economic hardship. The requesting
     spouse will not experience economic hardship (within
     the meaning of section 4.02(1)(c) of this revenue
     procedure) if relief from the liability is not granted.

          (e) Noncompliance with federal income tax laws.
     The requesting spouse has not made a good faith effort
     to comply with federal income tax laws in the tax years
     following the tax year or years to which the request
     for relief relates.

          (f) Requesting spouse’s legal obligation. The
     requesting spouse has a legal obligation pursuant to a
     divorce decree or agreement to pay the liability.

     Respondent contends:   (1) Petitioner signed the respective

joint income tax returns that she and Mr. Butner filed for the

taxable years 1994, 1995, 1998, and 1999 and that reported total

amounts due of $10,474, $10,198, $8,935, and $12,059, respec-

tively;13 (2) petitioner received a significant benefit by filing

such joint returns with Mr. Butner in that she would have had

separate respective income tax liabilities on her income for the



     13
      In their 1994 Form 1040, petitioner and Mr. Butner re-
ported self-employment tax owed of $10,054, income tax withheld
of $92, and a total amount owed of $10,474, which included an
estimated tax penalty owed of $512. In their 1995 Form 1040,
petitioner and Mr. Butner reported self-employment tax owed of
$10,198 and a total amount owed of $10,198. In their 1998 Form
1040, petitioner and Mr. Butner reported self-employment tax owed
of $8,935 and a total amount owed of $8,935. In their 1999 Form
1040, petitioner and Mr. Butner reported self-employment tax owed
of $11,582 and a total amount owed of $12,059, which included an
estimated tax penalty of $477.
                              - 29 -

taxable years 1994, 1995, 1998, and 1999 of $330, $238, $1,466,

and $1,189, if she had not filed such joint returns and availed

herself of the net operating loss carryovers associated with Mr.

Butner's business enterprises; (3) petitioner also received a

significant benefit "beyond normal support, from the tax liabili-

ties that went unpaid in that money which her husband could have

used to pay estimated taxes to reduce or satisfy his

self-employment tax liability was paid to petitioner as secre-

tarial wages”; (4) petitioner would not suffer economic hardship

if the Court were not to grant relief from the liability for each

of the taxable years at issue; (5) petitioner knew or had reason

to know when she signed and filed each of the joint income tax

returns in question that the liability reported in each such

return would not be paid due to her knowledge of previous judg-

ments and assessments against Mr. Butner and herself; and (6)

petitioner failed to comply with the income tax laws for the

taxable years following the taxable years for which relief is

sought.   According to respondent, the foregoing factors weigh

against granting relief under section 6015(f) to petitioner.

     We now address the application of each of the factors set

forth in Revenue Procedure 2000-15 that weigh in favor of or

against granting petitioner relief under section 6015(f).

Marital Status

     Respondent contends that this factor is neutral.   We agree.
                                - 30 -

Petitioner and Mr. Butner were married in 1984 and remained

married as of the time of trial.     In addition, petitioner and Mr.

Butner resided together during the 12 months preceding peti-

tioner's filing Forms 8857 with respect to the respective taxable

years at issue, in which she requested relief under section 6015

for those years.

Economic Hardship

     Respondent contends that petitioner will not suffer economic

hardship if relief were denied.     In determining whether a re-

questing spouse will suffer economic hardship, section 4.02(1)(c)

of Revenue Procedure 2000-15 requires reliance on rules similar

to those provided in section 301.6343-1(b)(4), Proced. & Admin.

Regs.     Under section 301.6343-1(b)(4)(ii), Proced. & Admin.

Regs.,14 economic hardship exists if collection of the tax lia-


     14
      Sec. 301.6343-1(b)(4)(ii), Proced. & Admin. Regs.,
provides in pertinent part:

          (ii) Information from taxpayer.--In determining a
     reasonable amount for basic living expenses the
     director will consider any information provided by the
     taxpayer including--

          (A) The taxpayer's age, employment status and
     history, ability to earn, number of dependents, and
     status as a dependent of someone else;

          (B) The amount reasonably necessary for food,
     clothing, housing (including utilities, home-owner
     insurance, home-owner dues, and the like), medical
     expenses (including health insurance), transportation,
     current tax payments (including federal, state, and
     local), alimony, child support, or other court-ordered
                                                   (continued...)
                              - 31 -

bility will cause a taxpayer to be unable to pay such taxpayer’s

reasonable basic living expenses.

     The parties stipulated that petitioner has not verified that

she would suffer an economic hardship if relief from joint and

several liability for each of the taxable years 1994, 1995, 1998,

and 1999 were not granted.   Furthermore, it appears from the

record that petitioner has assets such that she would not experi-

ence economic hardship if required to pay some or all of the

liabilities at issue.   Petitioner has not entered into evidence

any documentary or testimonial evidence to contradict respon-

dent’s contention that she will not suffer economic hardship if

relief were denied.   We find that petitioner will not suffer

economic hardship if relief under section 6015(f) were not

granted.   This factor weighs against granting relief.


     14
      (...continued)
     payments, and expenses necessary to the taxpayer's
     production of income (such as dues for a trade union or
     professional organization, or child care payments which
     allow the taxpayer to be gainfully employed);

          (C) The cost of living in the geographic area in
     which the taxpayer resides;

          (D) The amount of property exempt from levy which
     is available to pay the taxpayer's expenses;

          (E) Any extraordinary circumstances such as special
     education expenses, a medical catastrophe, or natural
     disaster; and

          (F) Any other factor that the taxpayer claims
     bears on economic hardship and brings to the attention
     of the director.
                              - 32 -

Abuse

     Respondent contends that this factor is neutral.   We agree.

At no time was petitioner abused by Mr. Butner.

Knowledge or Reason To Know

     Petitioner contends that she did not know and had no reason

to know when she signed the respective joint income tax returns

for the taxable years 1994, 1995, 1998, and 1999 that the respec-

tive liabilities reported in those returns would not be paid.

The record does not establish, and petitioner does not contend,

that she signed those returns under duress, and not voluntarily.

Petitioner testified on cross-examination that she believed that

the joint income tax return that she and Mr. Butner filed for

each of the taxable years at issue was correct when she signed

each such return.15

     Moreover, petitioner did not answer the questionnaire that

respondent’s representative asked her to complete as it pertained

to whether she was aware of the liability reported in the joint

income tax return that she and Mr. Butner filed for each of the

years at issue and whether she thought that the liability shown


     15
      Even if petitioner signed each of the returns in question
without reviewing it, petitioner is charged with constructive
knowledge of the tax shown due in each such return. Park v.
Commissioner, 25 F.3d 1289, 1299 (5th Cir. 1994), affg. T.C.
Memo. 1993-252; see also Castle v. Commissioner, T.C. Memo.
2002-142; Cohen v. Commissioner, T.C. Memo. 1987-537 (the provi-
sions providing relief from joint and several liability are
"designed to protect the innocent, not the intentionally igno-
rant").
                             - 33 -

due in each such return would be paid at the time of such filing.

Nonetheless, in response to the very next question in that

questionnaire, which sought a description of any plan that she

and Mr. Butner had for paying any liability that was shown due in

the joint income tax return for each of the years at issue and

that was not paid at the time of filing each such return,

petitioner admitted that there was no plan for paying any such

liability.

     Furthermore, in 1996, before petitioner and Mr. Butner filed

a joint income tax return for any of the taxable years 1994,

1995, 1998, and 1999, the Bankruptcy Court entered judgments in

excess of $3 million against them.    At the time of the trial in

this case, those judgments had not been satisfied.   Petitioner

was aware that those judgments had been entered against Mr.

Butner and herself and had not been satisfied when she signed

(1) on January 20, 1998, the respective joint income tax returns

for the taxable years 1994 and 1995 and (2) on October 14, 2000,

the respective joint income tax returns for the taxable years

1998 and 1999.

     In addition, although petitioner testified that she had no

reason to believe at the time she signed the joint income tax

return for each of the years at issue that the tax shown due in

each such return would not be paid and that she thought her

husband "was going to take care of that", on April 24, 1995, a
                                 - 34 -

trust fund recovery penalty of $276,226.86 was assessed against

Mr. Butner.     Moreover, on October 25, 1999, a notice of Federal

tax lien was filed against Mr. Butner with respect to that

liability.     On the same date, notices of Federal tax lien were

filed against petitioner and Mr. Butner for their respective

liabilities for the taxable years 1994 and 1995.       Petitioner was

aware of those notices on October 14, 2000, when she signed the

respective joint income tax returns for the taxable years 1998

and 1999.     Based on that knowledge, petitioner had reason to know

that the tax liability shown in each of those returns would not

be paid.16

     We find that petitioner had reason to know (1) on January

20, 1998, when she signed the respective joint income tax returns

for the taxable years 1994 and 1995 and (2) on October 14, 2000,

when she signed the respective joint income tax returns for the

taxable years 1998 and 1999 that the respective liabilities shown

in those returns would not be paid.       This factor weighs against

granting relief.

Nonrequesting Spouse's Legal Obligation

     Respondent contends that this factor is neutral.      We agree.

Petitioner and Mr. Butner were still married at the time of

trial.     The record contains no evidence of any relevant agreement

with respect to the liabilities at issue.


     16
          See Collier v. Commissioner, T.C. Memo. 2002-144.
                              - 35 -

Attributable to Nonrequesting Spouse

     The respective liabilities for the taxable years 1994, 1995,

1998, and 1999 are self-employment tax liabilities that are

solely attributable to Mr. Butner.     This factor favors granting

relief.

Significant Benefit

     Respondent contends that petitioner received a significant

benefit,

     beyond normal support, from the tax liabilities that
     went unpaid in that money which her husband could have
     used to pay estimated taxes to reduce or satisfy his
     self-employment tax liability was paid to petitioner as
     secretarial wages. However, petitioner had no secre-
     tarial training and reported her occupation as “HOME-
     MAKER” on the joint returns which she and her husband
     filed for these years. * * *

     Respondent further contends that petitioner received a

significant benefit by filing joint income tax returns with Mr.

Butner for the respective taxable years at issue because she

availed herself of the net operating loss carryovers arising from

his business enterprises and thereby eliminated the income tax

liabilities that would have been due from her had she filed

separately.

     During the years at issue, Mr. Butner paid wages to peti-

tioner for performing secretarial services.    He paid her $2,600

in 1994, $11,060 in 1995, $16,952 in 1998, and $17,278 in 1999.

During cross-examination, petitioner admitted that she had no

secretarial training.   During the years 1994, 1995, 1998, and
                                 - 36 -

1999, Mr. Butner, who was a sole practitioner, employed four or

five people who were not lawyers in his law practice.       Further-

more, Mr. Butner did not withhold any income tax from the wages

that he paid to petitioner during the taxable years at issue.

Respondent contends that those circumstances establish the

inference that

     petitioner’s “wages” were nothing more than her spend-
     ing allowance, rather than compensation for secretarial
     services. The income tax returns for 1994, 1995, 1998
     and 1999 show petitioner’s occupation as “HOMEMAKER.”
     * * * No income taxes were withheld from petitioner’s
     wages. * * * This gave petitioner money to spend.
     Petitioner's spending allowance in the form of tax-free
     secretarial “wages” constitutes a significant benefit
     beyond normal support. This money could have been used
     by Mr. Butner to make estimated tax payments, which
     would have decreased the amount of self-employment
     taxes owed * * *.

     While the factual circumstances surrounding Mr. Butner’s

payment of wages to petitioner during the years at issue are

suspicious, we are not persuaded that petitioner received a

significant benefit from filing joint income tax returns with Mr.

Butner for the taxable years 1994, 1995, 1998, and 1999, respec-

tively.     Under Revenue Procedure 2000-15, this factor is neutral.

However, based on cases decided under former section 6013(e), we

consider the lack of significant benefit by the taxpayer seeking

relief from joint and several liability as a factor that favors

granting relief under section 6015(f).17



     17
          Ferrarese v. Commissioner, T.C. Memo. 2002-249.
                              - 37 -

Compliance With Federal Tax Laws

     On December 31, 2001, petitioner and Mr. Butner filed late a

joint income tax return for the taxable year 2000 that showed a

tax liability of $7,807 that was unpaid.   In addition, during

2000, petitioner received wages of $16,952 from Mr. Butner for

secretarial work, from which no income tax was withheld.   Fur-

thermore, on January 6, 2003, petitioner filed late an income tax

return for the taxable year 2001 that showed a tax liability of

$141, which she paid at that time.

     Petitioner failed to comply with the income tax laws for

certain taxable years following the taxable years to which her

request for relief relates.   This factor weighs against granting

relief.

     In addition, petitioner has not established any other

factors not set forth in Revenue Procedure 2000-15 that favor

granting relief to her.

     In conclusion, under the facts and circumstances in the

instant case, we hold that respondent did not abuse respondent’s

discretion in denying equitable relief under section 6015(f) to

petitioner.

     We have considered all of the contentions and arguments of

the parties that are not discussed herein, and we find them to be

without merit, irrelevant, and/or moot.
                        - 38 -

To reflect the foregoing,


                                 Decision will be entered

                            for respondent.